Per Curiam.
E.P. appeals the final judgment that terminated her parental rights to S.P., raising five arguments, including challenges to each of the three separate grounds found to justify termination. As E.P. argues and Appellee concedes, the trial court erred in finding grounds for termination pursuant to section 39.806(1)(l ), Florida Statutes, because children were only removed from E.P.'s care on two occasions, whereas the statute requires removal on at least three occasions. E.P. has not shown any further reversible error, and the trial court properly terminated her rights under sections 39.806(1)(c) and 39.806(1)(f). Therefore, we affirm the termination of E.P.'s parental rights under sections 39.806(1)(c) and 39.806(1)(f), but reverse the portion of the order finding grounds for termination under section 39.806(1)(l ) and remand for this ground to be stricken from the order. See *556A.B. ex rel. J.B. v. Dep't of Children & Families , 969 So. 2d 422, 422 (Fla. 1st DCA 2007).
AFFIRMED in part, REVERSED in part, and REMANDED .
Ray, Kelsey, and Winokur, JJ., concur.